Citation Nr: 1515298	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  12-09 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for celiac disease claimed as the result of herbicide exposure.  

2.  Entitlement to service connection for gout claimed as the result of herbicide exposure.  

3.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's Type II diabetes mellitus.  

4.  Entitlement to a compensable disability evaluation for the Veteran's right ear hearing loss.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from June 1964 to June 1985.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Albuquerque, New Mexico, Regional Office (RO) which denied both service connection for celiac disease and gout and increased disability evaluations for the Veteran's Type II diabetes mellitus and right ear hearing loss.  

The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

In his April 2012 Appeal to the Board (VA Form 9), the Veteran advanced contentions which may be reasonably construed as an informal application to reopen his claim for service connection for left ear hearing loss.  The issue has not been adjudicated and is REFERRED to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The issues of service connection for gout and increased evaluations for the Veteran's Type II diabetes mellitus and right ear hearing loss disability are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and is therefore presumed to have been exposed to herbicides.  

2.  Celiac disease did not originate during active service or for many years thereafter.  The Veteran's celiac disease has not been shown to have originated during active service.  

2.  Service connection is currently in effect for Type II diabetes mellitus, right ear hearing loss, and diverticulosis.  

3.  The Veteran's celiac disease has not been shown to be etiologically related to the Veteran's service-connected disorders.


CONCLUSION OF LAW

The criteria for service connection for celiac disease have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310(a) 3.326(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In addressing the issue of service connection for celiac disease, VA has issued several VCAA notices to the Veteran including a July 2009 notice which informed him of the evidence generally needed to support a claim of service connection and the assignment of a disability evaluation and effective date for an initial award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claims.  The July 2009 VCAA notice was issued to the Veteran prior to the November 2009 rating decision from which the instant appeal arises.  The issues were readjudicated in the March 2009 statement of the case (SOC) and the August 2014 supplemental statement of the case (SSOC).  Therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA.  The Veteran was afforded a February 2014 VA examination which addressed the Veteran's celiac disease.  The examination report has been incorporated into the record.  To that end, when VA undertakes to obtain an evaluation, it must ensure that the examination report is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The February 2014 examination report reflects that all relevant records were reviewed and the questions posed were answered.  

All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claim.  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  


II.  Service Connection for Celiac Disease

The Veteran asserts that service connection for celiac disease is warranted as he sustained the claimed disorder either as the result of his presumed herbicide exposure in the Republic of Vietnam or as secondary to his service-connected Type II diabetes mellitus.  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  

Where a veteran was exposed to an herbicide agent during active military, naval, or air service, and either (1) AL amyloidosis, Type II diabetes mellitus, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, prostate cancer, respiratory cancers (including cancer of the lung, bronchus, larynx, or trachea), and/or soft-tissue sarcoma become manifest to a degree of 10 percent or more at any time after service or (2) chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service, service connection shall be established for such disability if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

The claimed disorder is not a "chronic disease" enumerated under 38 C.F.R. § 3.309(a).  Therefore, the provisions of 38 C.F.R. § 3.303(b) are not for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for Type II diabetes mellitus, right ear hearing loss, and diverticulosis.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records make no reference to celiac disease.  

A September 2007 physical evaluation from R. Ming, Md., states that the Veteran was diagnosed with celiac sprue disease and placed on a gluten-free diet.  

In his December 2008 informal claim for service connection, the Veteran advanced that celiac disease was an "ancillary problem" associated with his service-connected Type II diabetes mellitus.  In a July 2009 written statement, the Veteran asserted that his "gout and celiac disease are secondary conditions of the diabetes mellitus Type II and may occur as a result of the diabetes."  

In an August 2011 written statement, the Veteran related that he had "recently learned that" his celiac disease "can be considered elements of an autoimmune deficiency that was caused by my exposure to Agent Orange during the period I served in-country in the Republic of Vietnam."  In an October 2011 written statement, the Veteran indicated that "my celiac disease has probably been a long-standing condition that was only diagnosed during a colonoscopic examination and probably would not have been diagnosed prior to my retirement in 1985 as it was not known as a diagnosable disease."  

An undated article entitled "Gluten's a Go" conveys that Type I diabetes mellitus is related to celiac disease.  The article did not address the relationship, if any, between Type II diabetes mellitus and celiac disease.  

In his April 2012 Appeal to the Board (VA Form 9), the Veteran related that "[my] understanding is that Agent Orange is a carcinogen, and an effect of exposure can be acquired auto-immune disorders" and "[d]iabetes mellitus, type II (herbicide), gout, celiac disease, and thyroidism are all considered auto-immune disorders."  

The Board observes that the RO has denied service connection for autoimmune deficiency during the pendency of the instant appeal.  The Veteran did not submit a notice of disagreement (NOD) with that decision.  The issue is therefore not on appeal.  

The report of the February 2014 VA examination states that the Veteran had been diagnosed with celiac sprue disease in 2007.  The examiner commented that "[patient] has Type 2 [diabetes mellitus] which has not been found in the medical literature to cause celiac sprue disease."  

The Veteran asserts that service connection is warranted for celiac disease as the disorder was precipitated by his presumed in-service herbicide exposure and/or as secondary to his service-connected Type II diabetes mellitus.  Celiac disease was not shown during active service or for many years after service separation.  The claimed disorder is not among the disorders afforded a presumption of service connection due to herbicide exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  No competent medical professional has attributed the onset of the Veteran's celiac disease to either active service; his presumed in-service herbicide exposure; or a service-connected disorder.  Indeed, the February 2014 VA examination report expressly discounts an etiological relationship between the Veteran's celiac disease and his Type II diabetes mellitus.  

The Veteran's claim for service connection is supported solely by his own written statements.  The Veteran's lay statements that his celiac disease was precipitated by either his presumed herbicide exposure or his Type II diabetes mellitus do not constitute competent evidence as to the disorder's relationship to active service and/or the Veteran's service-connected disabilities.  The Veteran is not competent to offer an opinion concerning such a relationship as such determinations require advanced training.  The Veteran is not a physician and has not offered any form of medical qualification.  The question of the etiology of such a disability is not amenable to observation alone and is too complex to be addressed by a layperson.  Such a relationship is the subject of extensive training and research by medical professionals.  See Jandreau, supra.  

Celiac disease was not shown during active service or for decades thereafter.  It has not been etiologically related to either the Veteran's presumed in-service herbicide exposure or a service-connected disorder.  Therefore, service connection for celiac disease is not warranted.  

ORDER

Service connection for celiac disease is denied.  


REMAND

Gout

The Veteran asserts that service connection for gout is warranted as the claimed disorder was manifested as the result of his presumed in-service herbicide exposure and/or secondary to his service-connected Type II diabetes mellitus.  In support of his claim, the Veteran has submitted medical articles which convey that "[g]out also can develop as co-morbidity of other diseases, including ... diabetes."  

The Veteran has not been afforded a VA examination which addresses the nature and etiology of his gout and its relationship, if any, to his service-connected Type II diabetes mellitus.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Type II Diabetes Mellitus

The Veteran contends that a 40 percent evaluation is warranted for his Type II diabetes mellitus due to his multiple diabetic complications.  

The report of a February 12, 2014 VA diabetes mellitus examination indicates that the Veteran exhibited no "recognized complications" of diabetes mellitus.  A February 12, 2014, VA Agent Orange clinic note states that the Veteran "[a]dmits to occ[asional] numbness and tingling of the feet."  The Veteran was diagnosed with Type II diabetes mellitus.  The treating VA physician's assistant did address the etiology of the Veteran's bilateral foot neurological symptoms and their relationship, if any, to his service-connected Type II diabetes mellitus.  
When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that further VA diabetes mellitus examination is necessary in order to determine the current nature and severity of the Veteran's Type II diabetes mellitus.  

VA clinical documentation dated after February 2014 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Right Ear Hearing Loss

The Veteran has submitted an informal application to reopen his claim of entitlement to service connection for left ear hearing loss.  The AOJ has not adjudicated the application.  The Board finds that the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for left ear hearing loss is inextricably intertwined with the certified issue of an increased evaluation for the Veteran's right ear hearing loss.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his gout and all treatment of his service-connected Type II diabetes mellitus and right ear hearing loss after February 2014 including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after February 2014.  

3.  Schedule the Veteran for a VA examination conducted by the appropriate physician in order to assist in determining the nature and etiology of his claimed recurrent gout.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to the following:

a. Whether it is as likely as not (i.e., probability of 50 percent or more) that any identified gout had its onset during active service; is related to the Veteran's presumed herbicide exposure in the Republic of Vietnam; and/or otherwise originated during active service?
b. whether it is as likely as not (i.e., probability of 50 percent or more) that any identified gout was caused by the Veteran's Type II diabetes mellitus and other service-connected disabilities?
c. whether it is as likely as not (i.e., probability of 50 percent or more) that any identified gout was aggravated (increased in severity beyond its natural progression) by the Veteran's Type II diabetes mellitus and other service-connected disabilities?

Service connection is currently in effect for Type II diabetes mellitus, right ear hearing loss, and diverticulosis.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Schedule the Veteran for a VA diabetes mellitus examination to address the current nature and severity of his service-connected Type II diabetes mellitus.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should express an opinion as to the impact of the Veteran's Type II diabetes mellitus upon his vocational pursuits.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Adjudicate the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for left ear hearing loss.  The Veteran should be informed in writing of the resulting decision and his associated appellate rights. The issue is not on appeal unless there is a NOD and a substantive appeal as to the issue.  

6.  Then readjudicate the remaining issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a SSOC which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


